DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s responses filed 6/24/2020 and 10/27/2020 are entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-6, 12, 16-17 and 19, in the reply filed on 10/27/2020 is acknowledged.  Claims 21-26, 28-29, 35-42 and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  All prior Office Action rejections applied against the non-elected groups/claims are automatically withdrawn.
Applicant’s prior election without traverse of subspecies A-1, B-1, C-2, and D-5 in the reply filed on 1/7/2020 is noted here as well with claims 7, 8, 11, 13, 14, and 15 withdrawn as a result of said election of subspecies.  

Claim Objections
3.	Claims 31 and 33 are objected to because of the following informalities:  withdrawn claims 31, 33 have the incorrect claim modifier and should be changed to “(Withdrawn)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The rejection claim 1, and thus dependent claims 2-6, 12, 16-17, and 19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to withdrawn in view of the amendment provided.  
Claim Rejections - 35 USC § 102
5.	The rejection of claims 1-6, 10, 12, 18, 19, under 35 U.S.C. 102(a)(1) as being anticipated by La et al. (US 2016/0190656) as evidenced by the product data sheet for TegMeR® 809 (copy provided) is withdrawn in view of the amendments filed.
	The rejection of claims 1-6, 9, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ketzer et al. (US 2016/0315327) as evidenced by the Sigma-Aldrich Product Data Sheet for Glutaric acid (copy provided) is withdrawn in view of the amendments filed.

Claim Rejections - 35 USC § 103
6.	Claims 1-6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over La et al. (US 2016/0190656) in view of Whear et al. (US 6,120,939) as evidenced by:
the product data sheet for TegMeR® 809 (copy previously provided), and
the product data sheet for polyethylene glycol distearate [CAS 9005-08-7]/Atmul 124 from chemBlink (copy provided).
	Regarding claims 1-6, 12, and 19, La teaches a fiber-containing mat for a lead acid battery (non-limiting, intended use language although taught by La) (abstract; P3-8), the fiber-containing mat comprising:  
a plurality of polymer fibers (P11); and
a fiber modifying agent (“at least one additive”) that reduces the polymer extrudate melt viscosity and allows the formation of fine fibers during processing and also promotes the instantaneous and sustained wettability of individual polymer fibers and a porous fiber sheet 
The fiber modifying agent includes polyethylene glycol esters including those specified at P14 including TegMeR® 812 and TegMeR® 809 (claims 1 and 12).   As evidenced by the data sheet for TegMeR® 809 [3,6,9 – trioxaundecamethylene bis (2-ethylhexanoate)], the boiling point is listed as greater than 260 °C. Furthermore, TegMeR® 812 is considered intrinsically to meet the standard boiling point of 160 °C or more (claim 1), 200 °C or more (claim 2), and 250 °C or more (claim 3) claimed required of “the at least one additive” given this is the identified compound utilized in instant application (P42 of the PGPUB).  Furthermore, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II); thus, it is considered inherent that the polyethylene glycol esters including TegMeR® 809 and TegMeR® 812 intrinsically have the property of “suppressing hydrogen evolution in the lead acid battery.”  
The polymer fibers may be polyethylene terephthalate fibers (P38-40; examples) (claims 4 and 5).  The plurality of fibers may be spunbound polymer fibers (P37) (claim 6).  Of note is that while taught by La, the language of being spunbound fibers (claim 6) is product-by-process language that imparts no further structural distinctive characteristics to the final product.  
The only deficiency of La is that the fiber-containing mat is not disclosed as having glass fibers mixed with the plurality of polymer fibers as claimed such that the amount of the glycol ester additive is 0.01 wt% to 10 wt% of the fiber-containing mat.  
In the same field of endeavor, Whear teaches analogous art of a fiber battery separator useful for lead acid batteries (C6/L25-27) that is comprised of a plurality of polymer fibers that 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fiber-containing mat of La to incorporate glass fibers mixed with the plurality of polymer fibers and in an amount of about 10% to about 90% of the composite mat (C2/L22-42) given Whear teaches the technique is known in the art and describes the combination as advantageous (C2/L22-42), wherein one of ordinary skill in the art would recognize the predictable results of such a combination as increased strength of the fiber-containing mat, increased electrical resistance, etc. given the incorporation of the glass fibers.
The combined teachings of La in view of Whear lead one of ordinary skill in the art to obtain a fiber-containing mat that is a mixture of polymer fibers and glass fibers with the glycol ester additive [TegMeR® 812 and TegMeR® 809] in the amount claimed.  Specifically, La teaches Examples 4, 5 (P68-77) and Table 8 in which TegMeR® 809 is included in the fiber mat at 3 wt% and 5 wt%.  The amount of glass fibers to be added to the overall composite mat as taught by Whear is in the range of 10%-90% (C2/L22-42).  Taking the example of 5 wt% of La and incorporating the range of Whear using the end points of 10% and 90% glass fibers, the 

    PNG
    media_image1.png
    524
    396
    media_image1.png
    Greyscale

Accordingly, the combined teachings lead one of ordinary skill in the art to obtain a range for the amount of additive of the fiber-containing mat lying entirely inside the ranges claimed (claims 1 and 19).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05). 

7.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over La et al. (US 2016/0190656) in view of Whear et al. (US 6,120,939) as evidenced by:
the product data sheet for TegMeR® 809 (copy previously provided), and
the product data sheet for polyethylene glycol distearate [CAS 9005-08-7]/Atmul 124 from chemBlink (copy provided) 
Ketzer et al. (US 2016/0315327).
Regarding claims 16 and 17, La fails to disclose the fiber-containing mat further comprises a binder.  In the same field of endeavor, Ketzer teaches analogous art of a fiber-containing mat 18 for a lead acid battery 10 (Figs 1-2; P4-7, 15-18), the fiber-containing mat 18 comprising a plurality of polymer fibers including polyethylene terephthalate fibers (P22-27); and 15 mol% dicarboxylic acid units or glycol units (“at least one additive”) as part of 85 mol% polyethylene terephthalate fibers (“incorporated into at least a portion of the polymer fibers”) with the specific example of glutaric acid, among others (P24).  Ketzer further teaches that the fiber containing mat further comprises a binder (P26-40, 58-75) (claim 16), wherein the binder includes one or more binders selected from the group consisting of an acrylic binder, styrene butadiene rubber binder, a urea formaldehyde binder, and a phenolic binder (phenol formaldehyde), among others (P58-60) (claim 17).  Ketzer teaches that the non-woven fabric/textile fabric (“fiber-containing mat”) obtained is preferably consolidated by said at least one chemical or thermoplastic binder (P59) as it improves the mechanical strength of the fabric and the fabric can be better processed (P58).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fiber-containing mat of modified La to incorporate a binder including at least one of an acrylic binder, styrene butadiene rubber binder, a urea formaldehyde binder, and a phenolic binder (phenol formaldehyde) as taught by Ketzer in order to obtain the predictable and beneficial results taught by Ketzer of improved mechanical strength and a fabric (“mat”) that is better processed (P26-40, 58-75).
Response to Arguments
8.	Applicant’s arguments, see the arguments filed 6/24/2020 with respect to the prior Office action rejections have been fully considered and are persuasive in view of the amendments provided.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whear et al. (US 6,120,939) and the combination of references as cited above.

Conclusion
9.	The prior art previously made of record and not relied considered pertinent to applicant's disclosure is repeated here for convenience:
	Dietz, III et al. (US 2016/0268566) teaches glass-fiber mats that may be blended with non-glass fibers such as PET fibers (P29) that include a hydrophilic agent applied to the mat (P33), wherein the hydrophilic agent may include a hydrophilic glycol ester such as polyethylene glycol ester including the specific example of TegMeR® 812 (P34).	
	Huusken (WO 2015/195742) (US 2017/0194649 is in the same family, citations below) teaches a non-woven fiber mat for lead-acid batteries that include fibers that may be made from glass, synthetic fibers such as polyesters, polyolefins, nylons, aramids, etc., or a combination of glass and synthetic/polymer fibers (P20), wherein the fibers are coated with a “sizing composition” that includes additives that suppress hydrogen evolution (P32) including the additives noted at P33, wherein the amount of the additives relative to the non-woven fiber mat is 0.1 to 30 wt% (P34), and wherein the additives are explicitly taught as including wood flour, vanillin, etc. (P7).  
US 2017/0207435 is in the same family, citations below) teaches similar features to the above '649 document and teaches more explicit compounds such as sulphosuccinate (di-octyl) and those mentioned at P8.  

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729